district court.   Pasillas v. HSBC Bank USA, 127 Nev.               , 255 P.3d
                1281, 1287 (2011). To obtain an FMP certificate, a deed of trust
                beneficiary must: (1) attend the mediation; (2) participate in good faith; (3)
                bring the required documents; and (4) if attending through a
                representative, have a person present with authority to modify the loan or
                access to such a person. NRS 107.086(4), (5); Levva v. National Default
                Servicing Corp., 127 Nev. „ 255 P.3d 1275, 1278-79 (2011).
                              Appellant's sole argument on appeal is that the documents are
                deficient under FMR 11(4) (2011) (amended and renumbered FMR 11(8),
                effective January 1, 2013). The certification respondent provided along
                with the certified copy of the assignment of the deed of trust does not
                expressly state that the declarant is in possession of the "original"
                assignment of the deed of trust. Rather, the certification states that the
                declarant is in possession of "an assignment of the mortgage note and/or
                deed of trust," with no representation as to its original status. Our
                holding in Einhorn v. BAC Home Loans Servicing, LP, 128 Nev. , 290
                P.3d 249 (2012), controls here. The omission of the word "original" from
                the certification is a matter of "form and content," for which substantial
                compliance may be sufficient. Id. at , 290 P.3d at 254 (citing Leven v.
                Frey, 123 Nev. 399, 408, 168 P.3d 712, 718 (2007)); see also Leyva, 127
                Nev. at , 255 P.3d at 1278-79 (setting forth test for determining
                whether strict or substantial compliance satisfies FMP requirements and
                determining that the production of the documents required strict
                compliance to ensure that proper party is foreclosing). Respondent
                brought all the required documents, strictly complying with NRS
                107.086(4).    Leyva, 127 Nev. at , 255 P.3d at 1278-79. Respondent
                provided a certified copy of the assignment of the deed of trust from the

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                county recorder's office, demonstrating proper authority to foreclose. See
                NRS 52.085; Einhorn, 128 Nev. at , 290 P.3d at 254. Appellant does
                not challenge the validity of the assignment, nor does she demonstrate any
                possible prejudice in the omission of the word "original." To mandate
                sanctions solely because the certification omitted the word "original"
                would "exalt [] literalism for no practical purpose." Einhorn, 128 Nev. at
                , 290 P.3d at 254. Thus, we conclude that the district court did not
                abuse its discretion in denying sanctions and allowing the FMP certificate
                to issue. Id. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                       , J.




                                                                                        J.
                                                           Saitta


                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. J. Charles Thompson, Senior Judge
                      Law Office of Corey B. Beck, P.C.
                      Jeffrey S. Posin & Associates
                      Lewis & Roca, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A